Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 22, 2022, is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-10 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and certain methods of organizing human activity.  
                
More specifically, the steps of  registering a specialist (S110); obtaining specialist information of the registered specialist (S120); calculating career information of the specialist based on the obtained specialist information (S130); matching a project corresponding to the specialist based on career information of the specialist (S140); obtaining project data calculated according to an execution result of the project (S150) when the matched project is executed by the specialist; and updating the career information of the specialist based on the project data (S160) is a mental process that can be practically performed by a human using pen and paper and is certain methods of organizing human activity as it relates to following the claimed rules or instructions to update career information.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application. Independent claim 1 is a method of controlling a specialist server which amounts to using a computer as a tool to perform the abstract idea. There is no integration into a practical application. Claim 9 is directed to a device with memory storing instructions and a processor to execute instructions to implement the abstract idea. This amounts to instructions to perform the abstract idea on a computer and does not integrate the abstract idea into a practical application. Claim 10 is a computer program stored in a recording medium combined with a computer to perform the abstract idea. This also amounts to instructions to perform the abstract idea on a computer and does not integrate the abstract idea into a practical application. 
Dependent claim 2 is directed to evaluating structured and unstructured specialist information and classifying corresponding to history information stored in a database wherein career information is estimated based on a model learned to derive an association between the history information and specialty of each specialty field. This is abstract since it is a mental process. Further the database amounts to using a computer as a tool to perform an abstract idea. There is no integration into a practical application.
In dependent claim 3, the steps of calculating…; obtaining…; assigning…; calculating…; obtaining…; storing…; and assigning…are abstract since they are directed to mental processes since they can be performed in the mind or by pen and paper. There are no additional elements that integrate the abstract idea into a practical application.
In dependent claim 4, the steps of generating…; evaluating…; updating…; storing…; and storing… are abstract since they are directed to mental processes since they can be performed in the mind or by pen and paper. The storing in a database amounts to using a computer as a tool to perform the abstract idea. There is no integration into a practical application.
In dependent claim 5, the steps of obtaining…; extracting…; and matching are abstract since they are directed to mental processes since they can be performed in the mind or by pen and paper. There are no additional elements that integrate the abstract idea into a practical application.
In dependent claim 6, the steps of obtaining…; generating…; obtaining…; allocating…; allocating…; and allocating are abstract since they are directed to mental processes since they can be performed in the mind or by pen and paper. There are no additional elements that integrate the abstract idea into a practical application.

Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually, the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Faulkner, US 2018/0174250.

As per claim 1, Faulkner teaches a method of controlling a specialist platform by a server, the method comprising: registering a specialist (S110) ([0029] – candidate workers are registered); 
obtaining specialist information of the registered specialist (S120) ([0029] – candidate worker profiles are generated); 
calculating career information of the specialist based on the obtained specialist information (S130) ([0060] – system determines whether a worker has certificates/licenses required or recommended); 
matching a project corresponding to the specialist based on career information of the specialist (S140) ([0062] – determines one or more candidates who possess certificates/licenses required or recommended for a project in order to make assignments to project); 
obtaining project data calculated according to an execution result of the project (S150) when the matched project is executed by the specialist ([[0106-0108] – project progress management engine obtains project data based on completion of steps of a workflow); 
and updating the career information of the specialist based on the project data (S160) ([0104] – worker profiles are updated to include the assigned work in an assignment list; [0108] – the worker profile is updated based on completion of the project).  

As per claim 5, Faulkner teaches the method of claim 1, wherein the matching of a project (S140) comprises: obtaining project information (S510) ([0101] – project intake includes gathering project information); extracting career information required for executing the project from the obtained project information (S520) ([0103] – project intake specifies required or recommended worker certificates/licenses for a project); and matching a specialist comprising the extracted career information (S530) ([0104] – candidate workers are determined based on the required/recommended certificates/licenses).  

As per claim 9, Faulkner teaches a device, comprising: a memory for storing one or more instructions; and a processor for executing the one or more instructions stored in the memory, wherein the processor performs the method of claim 1 by executing the one or more instructions [0004].  

As per claim 10, Faulkner teaches a computer program stored in a recording medium combined with a computer as hardware and readable by a computer so as to perform the method of claim 1 [0004].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner, US 2018/0174250 and Beauchesne et al, US 2009/0070316, in view of Subramanian, US 2007/0185757.

As per claim 6, Faulkner teaches the method of claim 5, further comprising: obtaining specialist information on each of the plurality of specialists (S610) ([0029] – candidate worker profiles are generated);; 
generating a plurality of specialist pools based on the plurality of obtained specialist information (S620 ([0104] – generates a list of candidate workers based on qualifications each of which is selectable to add to the assigned project); 
obtaining a result of speciality evaluation of the specialist based on the specialist information (S630) ([0103-0104] candidate qualifications are evaluated to determine if candidate has the requirements); 
and allocating the specialist to at least one specialist pool of the plurality of specialist pools based on the speciality evaluation result (S640), wherein the allocating of the specialist (S640) ([0104] – generates a list of candidate workers based on qualifications each of which is selectable to add to the assigned project). 
Faulker fails to explicitly teach while Beauchesne et al teaches allocating, when the speciality evaluation result is greater than or equal to a preset value, the specialist to a specialist pool corresponding to the speciality evaluation result (S650) ([0047] – talent pools are created by scoring a candidate based on assessment of qualifications and comparing to a threshold). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Faulkner the ability to assign to specialist pool as taught by Beauchesne et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Further, while Faulkner and Beauchesne et al teach allocating, when a plurality of speciality evaluation results corresponding to a plurality of specialist pools are greater than or equal to a preset value  ([0047] – talent pools are created by scoring a candidate based on assessment of qualifications and comparing to a threshold), the combination fails to explicitly teach allocating the specialist to the plurality of specialist pools according to a priority of the plurality of speciality evaluation results (S660) Subramanian teaches assigning candidates to one or more target groups [0047].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Faulkner and Beauchesne et al the ability to assign to plural specialist pools as taught by Subramanian since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 

Allowable Subject Matter
Claim 2, while rejected under 35 USC 101, is objected to as being dependent upon a rejected base claim, but would be allowable (only over the prior art) if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is Rennison et al, US 2014/0324721. Rennison et al teaches a knowledge base generation engine to process structured and unstructured data contained in resumes but fails to estimate career information of a specialist from the unstructured information using model learned to derive an associated between the history information and specialty of each specialty field.  Claims 3 and 4 would be allowed based on their dependency to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakra et al, US 2009/0234686, System and Method for Providing Access Control in a Collaborative Environment.
Mukherjee et al, US 2016/0171404, System and Method for Staffing Employees on a Project
Newhouse et al, US 2018/0189706, Managing Project Tasks using Content Items
DeLosa et al, US, 2008/0109267, Online Startup of an Innovation Project
Proctor et al, US 2017/0316470, Consultant Booking and Tracking System (multiple talent pools)
Stout et al, US 2014/0108308 – System and Method for Combining Data for Identifying Compatibility

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683